DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments filed on 10/18/21 have been fully and carefully considered.
Applicant has cancelled claims rejected under 35 USC 103, therefore these rejections are moot and withdrawn (See arguments 10/18/21).
With regard to claim 1 and it’s dependents,  the closest relevant prior art of Odom (US 4,238,295) and Gartside et al (US 2011/0130604) fails to fairly teach or suggest all limitations of the method claim as amended, of a method for separating an unreacted monomer, the method comprising: 1) injecting a mixture solution comprising an unreacted monomer, an aprotic polar solvent and water into a first distillation column, the first distillation column comprising an overhead and a bottom, recovering a first fraction comprising the unreacted monomer and a first water fraction from the overhead of the first distillation column, and recovering a second fraction comprising the aprotic polar solvent and a second water fraction from the bottom of the first distillation column; and 2) injecting the first fraction into a second distillation column, the second distillation column comprising an overhead and a bottom, recovering a water-rich fraction from the overhead of the second distillation column, and recovering an unreacted monomer-rich fraction from the bottom of the second distillation column, wherein heat exchange between at least a portion of the unreacted monomer-rich fraction and at least a portion of the first fraction is performed by a single heat exchanger in communication with both the overhead of the first distillation column and the bottom of the second distillation column; specifically, Odom, as argued by applicant (see arguments 7/7/21, pages 10-13), does not teach injecting a mixture 
Claims 1-11 and 14-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772